DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed March 24, 2020 has been entered. 
Claims 1-26 have been canceled. 
Claims 27-56 have been added.
Claims 27-56 are pending in this application. 

Specification
The abstract of the disclosure is objected to because “embodiment”, line 2 of the abstract, should read as “embodiment”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 27 are similarly recited in claim 28 of copending Application No. 16/827,958. Specifically, the claimed “digital subscriber line (DSL) noise protection apparatus” as recited in claim 27, including its features, are repeated in claim 28 of copending Application No. 16/827,958. Therefore, the limitations of claim 27 are rejected under .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 30 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 28 are included in the limitations of claims 28 and 30 of copending Application No. 16/827,958. Although claims 28 and 30 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 30 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and generate the retransmission return message as recited in claim 30, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 30 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 30 of copending Application No. 16/827,958. Therefore, the limitations of claim 28 are rejected under . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 29 are similarly recited in claim 28 of copending Application No. 16/827,958. Therefore, the limitations of claim 29 are rejected under nonstatutory double patenting as being anticipated by claim 28 of copending Application No. 16/827,958.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 31 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 30 are included in the limitations of claims 28 and 31 of copending Application No. 16/827,958. Although claims 28 and 31 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 31 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and the look back value is based on a length of a retransmission queue as recited in claim 31, because this combination is merely a known retransmission operation that does no more than perform the KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 31 of copending Application No. 16/827,958. Therefore, the limitations of claim 30 are rejected under nonstatutory double patenting as being obvious over claim 28 in view of claim 31 of copending Application No. 16/827,958. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 32 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 31 are included in the limitations of claims 28 and 32 of copending Application No. 16/827,958. Although claims 28 and 32 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 32 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and obtain the number from a non-acknowledgment signal field in the retransmission return message as recited in claim 32, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 32 of copending Application No. 16/827,958. Therefore, the limitations of claim 31 are rejected under nonstatutory double patenting as being obvious over claim 28 in view of claim 32 of copending Application No. 16/827,958. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 33 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 32 are included in the limitations of claims 28 and 33 of copending Application No. 16/827,958. Although claims 28 and 33 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 33 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and a framer as recited in claim 33, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 33 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 33 of copending Application No. 16/827,958. Therefore, the limitations of claim 32 are rejected under nonstatutory double patenting as being obvious over claim 28 in view of claim 33 of copending Application No. 16/827,958. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 34 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 33 are included in the limitations of claims 28 and 34 of copending Application No. 16/827,958. Although claims 28 and 34 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 34 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and a retransmission queue as recited in claim 34, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 34 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 34 of copending Application No. 16/827,958. Therefore, the limitations of claim 33 are rejected under nonstatutory double patenting as being obvious over claim 28 in view of claim 34 of copending Application No. 16/827,958. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 35 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 34 are included in the limitations of claims 28 and 35 of copending Application No. 16/827,958. Although claims 28 and 35 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 35 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and a multiplexer as recited in claim 35, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 35 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 36 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 35 are included in the limitations of claims 28 and 36 of copending Application No. 16/827,958. Although claims 28 and 36 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 36 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and determine when one of the data transfer units is to pass a predefined point in the transmission protocol based on a timestamp as recited in claim 36, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 36 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 37 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 36 are included in the limitations of claims 28 and 37 of copending Application No. 16/827,958. Although claims 28 and 37 depend in separate embodiments from independent claim 27, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 28 and 37 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to generate the look back value during showtime as recited in claim 28 and receive the at least one data transfer unit corrupted by noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 37, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 28 and 37 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 37 are similarly recited in claim 39 of copending Application No. 16/827,958. Specifically, the claimed “digital subscriber line (DSL) noise protection apparatus” as recited in claim 37, including its features, are repeated in claim 39 of copending Application No. 16/827,958. Therefore, the limitations of claim 37 are rejected under nonstatutory double patenting as being anticipated by claim 39 of copending Application No. 16/827,958.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 38 are similarly recited in claim 39 of copending Application No. 16/827,958. Therefore, the limitations of claim 38 are rejected under .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 41 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 39 are included in the limitations of claims 39 and 41 of copending Application No. 16/827,958. Although claims 39 and 41 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 41 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and the look back value is based on a length of a retransmission queue as recited in claim 41, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 41 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 41 of copending Application No. 16/827,958. Therefore, the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 40 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 42 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 40 are included in the limitations of claims 39 and 42 of copending Application No. 16/827,958. Although claims 39 and 42 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 42 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and obtain the number from a non-acknowledgment signal field in the retransmission return message as recited in claim 42, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 42 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 42 of copending Application No. 16/827,958. . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 43 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 41 are included in the limitations of claims 39 and 43 of copending Application No. 16/827,958. Although claims 39 and 43 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 43 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and a framer as recited in claim 43, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 43 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 43 of copending Application No. 16/827,958. Therefore, the limitations of claim 41 are rejected under nonstatutory double patenting as being obvious over claim 39 in view of claim 43 of copending Application No. 16/827,958. 


Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 41 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 42 are included in the limitations of claims 39 and 41 of copending Application No. 16/827,958. Although claims 39 and 41 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 41 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and the look back value is based on a length of a retransmission queue as recited in claim 41, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 41 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 41 of copending Application No. 16/827,958. Therefore, the limitations of claim 42 are rejected under nonstatutory double patenting as being obvious over claim 39 in view of claim 41 of copending Application No. 16/827,958. 


Claim 43 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 45 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 43 are included in the limitations of claims 39 and 45 of copending Application No. 16/827,958. Although claims 39 and 45 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 45 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and a multiplexer as recited in claim 45, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 45 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 45 of copending Application No. 16/827,958. Therefore, the limitations of claim 43 are rejected under nonstatutory double patenting as being obvious over claim 39 in view of claim 45 of copending Application No. 16/827,958. 


Claim 44 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 46 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 44 are included in the limitations of claims 39 and 46 of copending Application No. 16/827,958. Although claims 39 and 46 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 46 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and determine when one of the data transfer units is to pass a predefined point in the transmission protocol based on a timestamp as recited in claim 46, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 46 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 46 of copending Application No. 16/827,958. Therefore, the limitations of claim 44 are rejected under nonstatutory double patenting as being obvious over claim 39 in view of claim 46 of copending Application No. 16/827,958. 


Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 47 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 45 are included in the limitations of claims 39 and 47 of copending Application No. 16/827,958. Although claims 39 and 47 depend in separate embodiments from independent claim 38, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 39 and 47 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to obtain the look back value during showtime as recited in claim 39 and transmit data transfer units subject to noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 47, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 47 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 39 and 47 of copending Application No. 16/827,958. Therefore, the limitations of claim 45 are rejected under nonstatutory double patenting as being obvious over claim 39 in view of claim 47 of copending Application No. 16/827,958. 


Claim 54 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 54 are similarly recited in claim 58 of copending Application No. 16/827,958. Specifically, the claimed “digital subscriber line (DSL) noise protection method” as recited in claim 54, including its features, are repeated in claim 58 of copending Application No. 16/827,958. Therefore, the limitations of claim 54 are rejected under nonstatutory double patenting as being anticipated by claim 58 of copending Application No. 16/827,958.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 55 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 55 are similarly recited in claim 58 of copending Application No. 16/827,958. Therefore, the limitations of claim 55 are rejected under nonstatutory double patenting as being anticipated by claim 58 of copending Application No. 16/827,958.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 56 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58 and 59 of copending Application No. 16/827,958 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 56 are included in the limitations of claims 58 and 59 of copending Application No. 16/827,958. Although claims 58 and 59 depend in separate embodiments from independent claim 57, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform both features of claims 58 and 59 together in a single embodiment. Accordingly, the Examiner finds it would have been obvious to receive the look back value in an upstream direction during showtime as recited in claim 58 and the data transfer units are transmitted subject to noise selected from the group consisting of impulse noise, repetitive impulse noise, single high impulse noise and long noise as recited in claim 59, because this combination is merely a known retransmission operation that does no more than perform the same known processes and yield same predictable results as disclosed in claims 58 and 59 of copending Application No. 16/827,958. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 58 and 59 of copending Application No. 16/827,958. Therefore, the limitations of claim 56 are rejected under nonstatutory double patenting as being obvious over claim 58 in view of claim 59 of copending Application No. 16/827,958. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 27-45 and 54-56 would be allowed if the Applicant overcomes the provisional nonstatutory double patenting rejection as set forth above.
Claims 46-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, Pons et al. (U.S. Patent Application Publication No. 2009/0177938 A1) discloses: A digital subscriber line (DSL) noise protection apparatus (Paragraph [0010]: “To better understand approaches to combating impulse noise, the particular transmission layers involved in DSL are explained. FIG. 1 illustrates DSL communications layering. For the sake of example here, transmission is described from a transmitter (TX) 152 to a receiver (RX) 154 where the transmitter can be a central office (CO) and the receiver, a customer premises equipment (CPE). However, analogously the transmitter can be a CPE and the receiver can be a CO.”), the apparatus comprising:
first circuitry to receive data transfer units; including at least one data transfer unit corrupted by noise (Paragraph [0018]: “One approach taken in the past is to retransmit at the alpha interface. FIG. 3 illustrates a DSL system using retransmission. CO 352 is like (TX) 152 but further comprises a retransmission module 302. Whenever data is supplied from TPS-TC to PMS-TC, the data is framed into data transmission units (DTUs), then copied and stored in a retransmission module 302, e.g., in a first-in-first-out (FIFO) memory. Typically a DTU is one or more RS code words, but can be tied to other abstractions from the TPS-TC layer such as a block of ATM cells, or PTM cells. Similarly, CPE 354 like CO 352 comprises retransmission module 302.”).
However, the Examiner finds Pons does not teach or suggest the claimed “second circuitry to obtain a retransmission return message with a number of the data transfer units acknowledged; the second circuitry to determine a start of the data transfer units acknowledged 
Independent claims 37, 46, 47, 50 and 54 recite similar limitations as independent claim 27 and therefore, the Examiner finds claims 37, 46, 47, 50 and 54 are allowable for the same reasons as set forth above in claim 27.
	Claims 28-36, 38-45, 48-49, 51-53 and 55-56 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE VALLECILLO/Primary Examiner, Art Unit 2112